DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Response to Arguments
Applicant’s corrections to claim objections for claims 8, 21, and 28 made on 08/06/2021 has been considered and the objection to the claims is withdrawn.
In view of the RCE filed 09/07/2021, the previous rejection to claim(s) 1, 5-10, 12, 14-15, 19, 21, 25, and 27-29 under 35 U.S.C. 103 is/are withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

1. (Currently Amended) A method for transmitting a signal, comprising: 
determining, by a first device, a basic transmission interval and one sub-carrier spacing, wherein the sub-carrier spacing is determined by the first device according to own working frequency point or selected by the first device from multiple sub-carrier spacing configured in the first device; 
determining, by the first device, according to the sub-carrier spacing, a time length corresponding to a transmission time unit in the subcarrier spacing; 
calculating, by the first device, according to the basic transmission interval and the time length corresponding to the transmission time unit in the sub-carrier spacing, a number of transmission time units corresponding to the sub-carrier spacing, the number of transmission time units being the number of transmission time units in the basic transmission interval, wherein in a case that the determined basic transmission interval is T and the time length of one transmission time unit is t, the number of transmission time units in the basic transmission interval is N=T/t by rounding, and the transmission time unit is an Orthogonal Frequency Division Multiplexing (OFDM) symbol; 
receiving, by the first device, an indication of a magnitude of a time window for Hybrid Automatic Repeat request (HARQ) timing sent by a second device, wherein the magnitude of the time window for HARQ timing is a time delayed by Acknowledgement (ACK)/Negative Acknowledgement (NACK) feedback compared with data transmission and the time window for HARQ timing takes the basic transmission interval as a unit; 

detecting, by the first device, a transmission block sent by the second device in the basic transmission interval; and 
upon the detection of the downlink data, performing, by the first device, ACK/NACK feedback corresponding to the transmission block with a delay of which a magnitude equals to the2U.S. Patent Application Serial No. 16/308,694 magnitude of the time window for HARQ timing, 
wherein determining, by the first device, the basic transmission interval comprises: 
in response to the data needing to be transmitted between the first device and the second device, receiving, by the first device, a 2-bit control signaling from the second device; and 
determining, by the first device, the basic transmission interval according to the received 2-bit control signaling, wherein the 2-bit control signaling indicates four basic transmission intervals including 1ms, 2ms, 4ms and 8ms and the four basic transmission intervals are appointed by the first device and the second device in advance and are configured in the first device or the second device, and the basic transmission interval is selected from the four basic transmission intervals.

12. (Cancelled).

14. (Currently Amended) A device for transmitting a signal, the device being a first device, and the device comprising a memory, a processor and a computer program stored on the memory and capable of running on the processor, the processor executing the computer program to execute operations comprising: 

determining, according to the sub-carrier spacing, a time length corresponding to a transmission time unit in the sub-carrier spacing; 
calculating, according to the basic transmission interval and the time length corresponding to the transmission time unit in the sub-carrier spacing, a number of transmission time units corresponding to the sub-carrier spacing, the number of transmission time units being the number of transmission time units in the basic transmission interval, wherein in a case that the determined basic transmission interval is T and the time length of one transmission time unit is t, the number of transmission time units in the basic transmission interval is N=T/t by rounding, wherein the transmission time unit is an Orthogonal Frequency Division Multiplexing (OFDM) symbol; and 
receiving, by the first device, an indication of a magnitude of a time window for Hybrid Automatic Repeat request (HARQ) timing sent by a second device, wherein the magnitude of the 4U.S. Patent Application Serial No. 16/308,694 time window for HARQ timing is a time delayed by Acknowledgement (ACK)/Negative Acknowledgement (NACK) feedback compared with the data transmission and the time window for HARQ timing takes the basic transmission interval as a unit; 
performing reception of downlink data by taking one basic transmission interval as a time domain unit; 
detecting, by the first device, a transmission block sent by the second device in the basic transmission interval; and 
upon the detection of the downlink data, performing, by the first device, ACK/NACK feedback corresponding to the transmission block with a delay of which a magnitude equals to the magnitude of the time window for HARQ timing, 

when the data needs to be transmitted between the first device and the second device, receiving, by the first device, a 2-bit control signaling from the second device; and 
determining, by the first device, the basic transmission interval according to the received 2-bit control signaling, wherein 2-bit control signaling indicates four basic transmission intervals including 1ms, 2ms, 4ms and 8ms respectively and the four basic transmission intervals are appointed by the first device and the second device in advance and are configured in the first device or the second device, and the basic transmission interval is selected from the four basic transmission intervals.

25. (Cancelled).

28. (Currently Amended) A non-transitory computer-readable storage medium for storing a computer program, wherein the computer program causes a computer to execute operations comprising: 
determining a basic transmission interval and one sub-carrier spacing, wherein the sub-carrier spacing is determined by a first device according to own working frequency point or selected by the first device from multiple sub-carrier spacing configured in the first device; and 
determining, according to the sub-carrier spacing, a time length corresponding to a transmission time unit in the sub-carrier spacing;
calculating, according to the basic transmission interval and the time length corresponding to the transmission time unit in the sub-carrier spacing, a number of transmission time units corresponding to the sub-carrier spacing, the number of transmission time units being the number of transmission time units in the basic transmission interval, wherein in a case that the determined basic transmission interval is T and the time length of one transmission time unit is t, the number of transmission time units 
receiving, by the first device, an indication of the magnitude of a time window for Hybrid Automatic Repeat request (HARQ) timing sent by a second device, wherein the magnitude of the time window for HARQ timing is a time delayed by Acknowledgement (ACK)/Negative Acknowledgement (NACK) feedback compared with the data transmission and the time window for HARQ timing takes the basic transmission interval as a unit; 
performing, by the first device, reception of downlink data by taking one basic transmission interval as a time domain unit; 
detecting, by the first device, a transmission block sent by the second device in the basic transmission interval; and 
upon the detection of the downlink data, performing, by the first device, ACK/NACK feedback corresponding to the transmission block with a delay of which a magnitude equals to the magnitude of the time window for HARQ timing, 
wherein determining, by [[a]] the first device, the basic transmission interval comprises: 7U.S. Patent Application Serial No. 16/308,694 
when the data needs to be transmitted between the first device and the second device, receiving, by the first device, a 2-bit control signaling from the second device; and 
determining, by the first device, the basic transmission interval according to the received 2-bit control signaling, wherein the 2-bit control signaling indicates four basic transmission intervals including 1ms, 2ms, 4ms and 8ms and the four basic transmission intervals are appointed by the first device and the second device in advance and are configured in the first device or the second device, and the basic transmission interval is selected from the four basic transmission intervals.

Allowable Subject Matter
Claims 1, 6-7, 14, 19, and 27-28 renumbered to 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “upon the detection of the downlink data, performing, by the first device, ACK/NACK feedback corresponding to the transmission block with a delay of which a magnitude equals to the magnitude of the time window for HARQ timing” and “wherein the 2-bit control signaling indicates four basic transmission intervals including 1ms, 2ms, 4ms and 8ms” (claims 1, 14, and 28) filed 08/06/2021, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found, which was/were previously cited, is/are as follows:
Tooher et al. (US 2017/0290008 A1) (previously cited), which is directed to Systems and methods of operating with different transmission time interval (TTI) durations; and teaches a device, i.e., an eNodeB or a WTRU, accesses resources of a communication system including TTI, i.e., determining a TTI duration from multiple TTI durations, wherein TTI is used as a basic time interval for measurements of components in multiples of an integer. The TTI duration may have a variable symbol time achieved by modifying a subcarrier spacing and where different TTI durations have different number of OFDM symbols and different time/duration based on modifying the subcarrier spacing. The eNodeB and the WTRU communicate and exchange messages, i.e., reference signals, CRS, etc.., where specific TTI durations are allocated. ([0024]-[0025], [0051]-[0052], [0065]-[0066], [0072], [0081]-[0083], [0088], [0090], [0099]-[0101], [0108]);
Zhang et al. (US 2016/0352551 A1) (previously cited), which is directed to System and scheme of scalable ofdm numerology; and teaches a system comprising a UE and a base station having access to 
Au et al. (US 2016/0249329 A1), which is directed to System and method for transmission time intervals; and teaches a method of adaptive TTI performed by a UE. The UE receives TTI configuration information from a communications controller, wherein the TDD TTI configuration information includes UL and DL direction patterns. The UE further receives feedback slot configuration information indicating information on which TTI lengths are configured with feedback timing information, i.e., feedback delay in units of TTIs. Feedback delay is varied according to the TDD TTI configuration. The UE receives data in TDD TTI intervals, wherein the TDD TTI intervals are in units of frames, multiple frames, or other larger intervals, and are based on the TDD TTI configuration. The UE transmits HARQ feedback on TTIs of the TDD TTI interval to the communications controller, wherein the HARQ feedback is either an ACK or a NACK based on the received data. (Fig. 13, [0039], [0062]-[0066]); and
Seo et al. (US 2018/0042038 A1), which is directed to Time delay adaptive signal transmission/reception method in wireless communication system and device therefor; and teaches a relationship with uplink transmission where a UE receives data from an eNB and transmits HARQ-ACK to the eNB according to a number of time units (TUs) used for a received control signal or the data signal. Furthermore, an interval between a reception time of the data and a transmission time of the uplink transmission can also be determined according to the number of TUs used for the control signal or data signal. ([0103]-[0106]); and 
Chang et al. (US 2019/0116490 A1), which is directed to Base station, user equipment, and associated method; and teaches an enhanced pre-scheduling mechanism comprising a semi-persistent scheduling (SPS) including an interval of 1ms, 2ms, 3ms, 4ms, 5ms, 6ms, and 8ms. ([0015]); and 
Tang et al. (US 2016/0323011 A1), which is directed to Frequency hopping processing method and apparatus; and teaches a frequency hopping of TTI, wherein the TTI may be 1ms, 2ms, 4ms, 8ms, 10ms, and 12ms. ([0161]); and 
Si et al. (US 2019/0116616 A1), which is directed to Information feedback method, base station, terminal and storage medium; and teaches an information feedback method where a base station sends DCI to a terminal. The DCI includes indication information to perform information feedback, i.e., a feedback delay. The UE then sends feedback information based on the indication information, wherein the feedback information is an ACK/NACK information based on a received data from the base station. The feedback delay is indicated through 3 bits or 4 bits in the DCI (Fig. 1, [0079]-[0084], [0104], [0106]).

Neither Tooher nor Zhang, Au, Seo, Chang, Tang, or Si, taken alone or in any reasonable combination, teach the claims as amended, upon the detection of the downlink data, performing, by the first device, ACK/NACK feedback corresponding to the transmission block with a delay of which a magnitude equals to the magnitude of the time window for HARQ timing” and “wherein the 2-bit control signaling indicates four basic transmission intervals including 1ms, 2ms, 4ms and 8ms (claims 1, 14, and 28), in conjunction with other limitations recited in the claims.
	Therefore claims 1, 6-7, 14, 19, and 27-28 renumbered to 1-7 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478    

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478